FILED
                              NOT FOR PUBLICATION                           OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERARDO ORTIZ CUENCA; MARIA                       No. 08-72393
GRISELDA ESPINOZA,
                                                  Agency Nos. A079-280-760
               Petitioners,                                   A079-280-761

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Gerardo Ortiz Cuenca and Maria Griselda Espinoza, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and review de novo constitutional claims, including ineffective assistance

of counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ February 13,

2008, motion to reopen for lack of prejudice. See Iturribarria v. INS, 321 F.3d

889, 899-90 (9th Cir. 2003) (prejudice results when the performance of counsel

“was so inadequate that it may have affected the outcome of the proceedings”)

(internal quotation marks omitted).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-72393